In an action, inter alia, to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Suffolk County (Berler, J.), dated September 22, 2004, which denied his motion, among other things, pursuant to CPLR 325 (b) to remove to the Supreme Court three separate actions pending against him in the District Court, Suffolk County.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the three actions commenced by the plaintiff in the District Court, Suffolk County, in addition to the defendant’s proposed counterclaims, are within the jurisdiction of that court, irrespective of whether they qualify as “small claims” within the meaning of Uniform District Court Act (hereinafter UDCA) article 18 (see UDCA 202, 208 [b]; 1805 [b]; 2501). Accordingly, the Supreme Court properly denied the motion.
In light of our determination, we do not reach the defendant’s remaining contentions. Florio, J.P., Goldstein, Fisher and Covello, JJ., concur.